688 N.W.2d 825 (2004)
PEOPLE
v.
HERZBERG.
No. 127106.
Supreme Court of Michigan.
November 19, 2004.
SC: 127106, COA: 255779.
On order of the Court, the motion for *826 immediate consideration is GRANTED. The application for leave to appeal the June 17, 2004 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration of defendant's delayed application. Defendant's delayed application was not untimely under MCR 7.205(F)(4) because defendant's delayed application was filed within 42 days of the filing of a transcript relating to the probation violation proceeding. The transcript of the June 14, 2002 hearing, filed on April 20, 2004, and the transcript of the May 9, 2002 proceeding, filed on April 22, 2004, are transcripts of matters relating to the probation violation proceeding.